COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-093-CV



IN THE INTEREST OF J.M.P., A CHILD	





------------



FROM THE 16
TH
 DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant filed a timely notice of appeal from the trial court’s March 2, 2007 “Final Order.”  The trial court subsequently granted appellant’s motion for new trial on March 23, 2007, while it still had plenary jurisdiction over the case.  
See
 
Tex. R. Civ. P
. 329b(e).

On March 27, 2007, we informed the parties that it appeared the trial court’s granting of the motion for new trial rendered this appeal moot and that the appeal would be dismissed as moot unless, on or before April 6, 2007, any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  Neither party filed a response.

Accordingly, on this court’s own motion, we dismiss the appeal as moot.  
See
 
State Farm Mut. Auto. Ins. Co. v. Smith
, No. 02-03-00046-CV, 2003 WL 22071455, at *1 (Tex. App.—Fort Worth Aug. 29, 2003, no pet.) (mem. op.).



PER CURIAM



PANEL D:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED:  April 19, 2007

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.